Title: To George Washington from Edward Carrington, 6 December 1795
From: Carrington, Edward
To: Washington, George


          
            Dear Sir
            Richmond Decr 6th 1795
          
          On the 20th Ultimo I did myself the honor to communicate to you the result of a proposition in the lower House of assembly here, approving the vote of the two Senators from this State, against the Treaty, and at the same time, took pleasure in mentioning the decorum observed during the debate respecting

yourself and the ratifying Senators. on the next day however, the active persons of the party, presuming on the decided turn which they supposed had been fixed in favor of their views, unveiled themselves, & carried in the House, some points very extraordinary indeed, manifesting disrespect towards you—it is highly probable you may have seen the proceedings in the public papers. the result of these proceedings, together with the original vote of approbation, went to the Senate—the approving vote was there concurred in, with an immaterial amendment; but a very decided discountenance was put on the other proceeding, by an amendment totally reversing its aspect. by this time it was observed that many in the lower House, had become dissatisfied with their former conduct, and when the amendment came down, the zealots of anarchy were backward to act on it, while the friends of order were satisfied to let it remain for further effects of reflection. on the 4th Instant the amendment of the Senate was taken up and carried by a majority of 78 agt 62, & I believe that on the same question now, the majority would be much greater. the fever has raged, come to its Crisis, and is abating.
          As an evidence that the temper of the people at large is not such as our Members in Congress will probably exhibit an appearance of, referrence may be had to the consequences of insiduous attempts to get signed through the Country, some seditious petitions which were sent in Vast numbers from Philadelphia. these petitions were at first patronized with great zeal, by many of our distinguished anarchists; but, from the best intelligence I can get, I am satisfied that very few Copies will be sent to Congress fully signed. after a very short time they were viewed with contempt in most places. I think this information is correct. a short time will shew how far it is so, as it is not to be doubted that all the Copies will be laid before Congress, which are but tolerably signed. it will be no new intelligence to you to be informed, that several of our Members of Congress, have been the most active in endeavors to dissatisfy the people with the Treaty, & other measures of administration which have saved us from War, foreign dependance, and domestic wretchedness. my hope is, that from the other states in the Union, better dispositions will be met on that floor where the great republican principle is perhaps to be put to trial; for if it really turns out, that in any one of

the branches of government resentments against one nation, or love for another, is to supercede a calm consideration of our own interests and happiness, a dependence utterly inconsistent with freedom must be the result; let it be once ascertained that the people of the United States are incapable of self government, and where else can it ever be tried again? I trust & believe they will preserve the sacred principle. I have the Honor to [be] with great affect⟨ion⟩ Dr Sir your Obt Servt
          
            Ed. Carring⟨ton⟩
          
        